Appeal from an order of the Supreme Court, Allegany County (Thomas E Brown, A.J.), entered June 7, 2006. The order, insofar as appealed from, granted the motion of plaintiff seeking to extend the “durational life” of its amended notice of pendency until June 10, 2007.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum:
Supreme Court properly granted the motion of *1199plaintiff seeking to extend the “durational life” of its amended notice of pendency pursuant to CPLR 6513. The amended notice of pendency was “effective for a period of three years from the date of filing,” and plaintiff timely moved for an extension prior to the expiration of that period (id.). Contrary to the contention of defendant Alex Bro., LLC, the fact that plaintiff previously filed a notice of pendency “did not serve to alter the effective date of the amended notice of pendency under the statute” (Aiello v Gross, 205 AD2d 483, 484 [1994]). Present— Scudder, PJ., Hurlbutt, Smith, Lunn and Green, JJ.